 

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.

 

Execution Version

 

PROGRAM AGREEMENT

 

by and BETWEEN

 

aetna life insurance coMPANY
AND

GRANDPARENTS.COM, INC.



DATED AS OF

 

October 9, 2013

 

 

 

 

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.

 

Execution Version

 

TABLE OF CONTENTS

 



ARTICLE 1 – PROGRAM ESTABLISHMENT 1 1.1 Establishment of the Program 1 1.2
Products, Jurisdictions and Pricing 1 1.3 Distribution Channels 2 1.4
Information Services and Technical Support 3 ARTICLE 2 - Obligations and Rights
of ALIC 3 2.1 Generally 3 2.2 Customer Relationship 4 2.3 Records 5 2.4 Renewals
5 ARTICLE 3 - oBLIGATIONS AND RIGHTS OF cOMPANY 5 3.1 Responsibility of Company
to Promote the Program 5 3.2 Company Member Information 6 ARTICLE 4 - cOMPLAINTS
7 4.1 Company Responsibility 7 4.2 ALIC Responsibility 7 ARTICLE 5 -
cOMPENSATION 7 5.1 Royalty Rate 7 5.2 Payment of Royalties 7 5.3 Return
Royalties; Set-Off 7 5.4 Rate Rollbacks & Similar Events 8 5.5 Allocation of
Program Expenses 8 5.6 Audit Rights 8 ARTICLE 6 - RELATIONSHIP MANAGEMENT AND
PROGRAM MARKETING 8 6.1 Program Managers, Program Sponsors and Program Committee
8 6.2 Program Committee 9 6.3 Promoting the Program 10 6.4 [***] 11 ARTICLE 7 –
CLAIMS ADJUSTMENT 12 ARTICLE 8 - EXCLUSIVITY 12 8.1 Exclusivity 12 8.2 Right of
First Refusal 12 8.3 Preservation of Business 13 8.4 Non-Circumvent 13 8.5
Reasonableness of Provisions of Article 8 13



    

 

 

 

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.

 

Execution Version

 



ARTICLE 9 - TERM AND TERMINATION 14 9.1 Program Term 14 9.2 Termination of
Agreement 14 9.3 Termination of Agreement by ALIC 16 ARTICLE 10 - RIGHTS AND
DUTIES AFTER TERMINATION 16 10.1 Post Termination Servicing 16 10.2 Data and
Records 16 10.3 Renewal Rights; Post-Termination Payment of Royalties 16 10.4
Non-Compete 16 10.5 [***] 16 10.6 Survival 16 ARTICLE 11 - REPRESENTATIONS AND
WARRANTIES 16 11.1 Representations, Warranties and Continuing Covenants 16
ARTICLE 12 - INDEMNIFICATION 17 12.1 Mutual Obligations 17 12.2 Indemnification
Conditions 18 12.3 Limitation of Liability 18 12.4 Injunctive Relief 18 ARTICLE
13 - Confidential Information; Consumer Information 19 13.1 Definitions 19 13.2
Exceptions 19 13.3 Standard of Care 19 13.4 Consumer Information 21 13.5
Safeguards 22 13.6 Data Disposal 22 13.7 Security Breach Requirements 23 13.8
HIPAA Agreement 23 13.9 Disclosure Concerning this Agreement 24 ARTICLE 14 –
Marks, CO-BRANDED WEBSITES, and Licenses 24 14.1 Approval of ALIC Material 24
14.2 Approval of Company Material 24 14.3 Intellectual Property 25 14.4 Marks 25
14.5 Trademark Disputes 26 ARTICLE 15 - Disputes 26 15.1 Escalation Procedure 26
15.2 Arbitration 27



  

 

 

 

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.

 

Execution Version

 



ARTICLE 16 - MISCELLANEOUS 28 16.1 Governing Law 28 16.2 Disaster Recovery 28
16.3 Severability 28 16.4 Relationship of the Parties 29 16.5 Use of Affiliates
or Third Parties by ALIC 29 16.6 Force Majeure 29 16.7 Notices 29 16.8 Waiver 30
16.9 Entire Agreement 30 16.10 Counterparts 30 16.11 Captions 30 16.12 Binding
Effect 30 16.13 No Third-Party Beneficiaries 31 16.14 Assignment 31 16.15
Insurance 31



 

List of Appendices/Schedules

 

Appendix A Definitions and Construction Schedule 1.2 Health Insurance Products
Schedule 1.3(a) Reporting Requirements Schedule 5.1 Royalties Schedule 13.8
HIPAA Business Associate Agreement Schedule 14.4(a) Company Marks Schedule
14.4(b) ALIC Marks

 

 

 

 

 

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.

 

Execution Version

 

PROGRAM AGREEMENT

 

This PROGRAM AGREEMENT (this “Agreement”) is made as of October 9, 2013
(“Effective Date”) by and between Grandparents.com, Inc., a Delaware corporation
(together with its Affiliates, the “Company”), and Aetna Life Insurance Company,
a Connecticut corporation (together with American Continental Insurance Company,
Continental Life Insurance Company of Brentwood, Tennessee and Aetna Health &
Life Insurance Company, “ALIC”). Certain capitalized terms used in this
Agreement are defined in the attached Appendix A. In consideration of the mutual
covenants and promises contained herein, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged by
both parties, the parties agree as follows.

 

ARTICLE 1 - PROGRAM ESTABLISHMENT

 

1.1          Establishment of the Program. ALIC and the Company are entering
into this Agreement to establish the Program to offer Health Insurance Products
to Company Members. [***]

 

1.2          Products, Jurisdictions and Pricing.

 

(a)          The Health Insurance Products that will be offered under the
Program will be those set forth in Schedule 1.2, as it may be amended from time
to time in accordance with Section 1.2(b).

 

(b)          The parties may, from time to time, after consulting with each
other in good faith, mutually agree in writing to include additional products in
the Program, or to remove products from the Program. In such event, the parties
shall amend Schedule 1.2 to reflect the additions and removal of products.

 

(c)          ALIC shall offer such Health Insurance Products in all
jurisdictions upon regulatory approval of the policy filing and marketing
collateral. Notwithstanding the foregoing, after reasonable consultation with
the Company, ALIC may withdraw Health Insurance Products from any jurisdiction
(i) where ALIC Determines that offering Health Insurance Products is
inconsistent with the nature of the Program; (ii) where ALIC reasonably
determines in that the Health Insurance Products will have adverse economic
attributes; (iii) based on applicable regulatory or legal restrictions; or (iv)
to replace them with more current offerings having the same or substantially
similar attributes and coverages as the Health Insurance Products and are
included in the Program (for purposes of clarity, such replacement offerings
shall be deemed “Health Insurance Products” and will automatically be included
on Schedule 1.2 hereto). In addition, the parties may mutually agree in writing
to withdraw offering Health Insurance Products in an Applicable Jurisdiction, or
to begin offering Health Insurance Products in an Applicable Jurisdiction. For
the avoidance of doubt, ALIC retains sole discretion as to the pricing of Health
Insurance Products. In the event ALIC withdraws offering Health Insurance
Products from an Applicable Jurisdiction, the Company is permitted to endorse a
similar policy issued by an insurance carrier other than ALIC.

 

 

 

 

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.

 

Execution Version

 

(d)          Company shall not charge any fees or charges to applicants
specifically for Health Insurance Products. ALIC acknowledges and agrees that
the Company, [***] or any Affiliate of the Company [***] may, in its sole
discretion, charge each or certain Company Members fees not specifically for
Health Insurance Products including, without limitation, general membership or
subscription fees as well as fees and charges for other products and services
offered by it to Company Members [***].

 

1.3           Distribution Channels. ALIC shall make the Health Insurance
Products available through the channels described in this Section 1.3 and such
other channels as determined by the Program Committee from time to time. In each
circumstance, ALIC shall provide its customer service in accordance with its
corporate policies and practices, and in no event shall its customer service be
less favorable than as provided to other customers.

 

(a)          Call Center. Company Members shall be able to contact a call center
operated and maintained by ALIC (in accordance with Section 2.1(c)(i)) through
dedicated toll-free phone lines and click-to-talk capabilities in order to
receive quotes for Health Insurance Products, purchase or renew Health Insurance
Products, make a claim under Policies and receive customer service in connection
with the Policies. ALIC will provide and maintain separate and distinct
toll-free numbers for the Program from its standard toll-free number(s) and will
provide and maintain separate and distinct toll-free numbers for [***]. ALIC
will report no less frequently than quarterly on the certain metrics listed in
Schedule 1.3(a) including, but not limited to, results of responses,
conversions, acceptance rates, speed of answer, etc. by phone number.

 

(b)          Website. Company Members shall be able to obtain information about
and apply for Health Insurance Products through the Program Website hosted and
maintained by ALIC in accordance with Section 2.1(c)(ii). Other customer service
and claims reporting shall also be accessible through the Program Website. ALIC
agrees that it will not direct any Company Member that accesses ALIC through the
Program to any other ALIC website other than the Program Website; provided,
however, that the foregoing shall not preclude ALIC from responding to an
inquiry from a Company Member by advising such Company Member of other ALIC
websites or other ALIC products.

 

(c)          Agents. Company Members shall be able to apply for Health Insurance
Products through an Agent duly authorized by ALIC, in its sole discretion, to
accept such applications. Leads to Agents from the various marketing channels
will only be provided if a Company Member [***] requests the assistance of an
Agent or if the call center has not been able to convert a response within
forty-five (45) days. The Company may reasonably request that certain Agents,
who have been duly authorized by ALIC, be considered by ALIC when determining
which Agents to receive leads, and ALIC shall give consideration to any such
requests made by the Company, provided that ALIC shall have the ultimate
authority to select the Agents to receive leads. Agents will be instructed not
to cross sell other ALIC or non-ALIC products if a lead was provided. [***]

 

2

 

 

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.

 

Execution Version

 

1.4          Information Services and Technical Support. ALIC and the Company
shall provide each other, at no cost to the other, information services and
other technical support as reasonably requested by the other party to assist the
other party in using the information provided under this Agreement and
facilitating website connectivity, it being understood that the services to be
provided are to be of an incidental or informational nature rather than
requiring programming or other substantial effort.

 

ARTICLE 2 - Obligations and Rights of ALIC

 

2.1          Generally.

 

(a)          ALIC shall have sole authority and responsibility to: (i) design
and price the Health Insurance Products (subject to Section 1.2(c); (ii) issue
all Policies, Renewals, endorsements, renewal notices, non-renewal notices and
cancellation notices; (iii) bill for and collect premiums; (iv) adjust all
claims; (v) otherwise administer all Policies; and (vi) provide the services in
accordance with this Agreement.

 

(b)          ALIC shall use commercially reasonable efforts to secure and
maintain jurisdiction approvals in no less than forty-five (45) Applicable
Jurisdictions, in order to launch and maintain the Program, subject to
Section 1.2(c) and unless the parties otherwise agree not to seek approval in a
particular jurisdiction. “Applicable Jurisdictions” means all fifty (50) states
of the United States and the District of Columbia. In the event ALIC is unable
to secure and maintain approvals in any Applicable Jurisdictions, Company is
permitted to offer a similar policy issued by an insurance carrier other than
ALIC.

 

(c)          ALIC shall engage in promotional and marketing efforts with respect
to the Program, including by undertaking the following:

 

(i)          Call Center. ALIC shall operate and maintain one (1) or more call
centers for the purposes contemplated in Section 1.3(a). ALIC shall be
responsible for the costs of operating and maintaining any such call centers.
For the avoidance of doubt, (A) ALIC may utilize one (1) or more of its existing
call centers to support the Program, and (B) the call center(s) used to support
the Program may also be used to provide services to other customers of ALIC or
other companies. ALIC may contract with another entity to provide a call center,
consistent with Section 16.5. ALIC will operate and maintain, or oversee another
entity engaged to operate and maintain, enough call center capacity to handle
ALIC’s anticipated peak call volumes for the Program [***]. In the event ALIC
decides to seek to engage or otherwise enter into discussions with another
entity to provide one or more call centers, ALIC will provide reasonable notice
to Company prior to entering into such engagement or discussions and will
consider, in good faith, any recommendations and concerns of Company in respect
of any third-party call center; provided, however, that ALIC shall have the
ultimate authority to select, in its discretion, the third-party call center to
engage for the Program.

 

3

 

 

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.

 

Execution Version

 

(ii)         Program Website. ALIC shall, at its expense, develop, design, own,
host, and maintain an internet website (the “Program Website”), which Company
Members may use to obtain information about and apply for Health Insurance
Products. ALIC will seek to make the Program Website operational with reasonable
promptness. The Program Website shall be co-branded as mutually agreed by the
parties and may also include the logos of one or more [***]. The domain name of
the Program Website will be mutually agreed to by the parties. All references to
the Company, its Affiliates (including their respective Marks) or the Health
Insurance Products shall be approved in advance by the Company. Upon the
expiration or termination of this Agreement, ALIC shall retain ownership of the
Program Website, Program Website URL, software code, design, features,
functionality, technical and other specifications for the Program Website, and
any content solely developed by ALIC for or on the Program Website, including
the look and feel of the Program Website (“Program Website Intellectual
Property”), but shall cease all use of Company [***] Marks on the Program
Website and any content that is solely developed by Company for the Program
Website, except that ALIC may continue to use the Company’s and its Affiliate
associations’ names (but not their logos) for non-marketing purposes as required
to continue to service and maintain Policies and Renewals.

 

(iii)        Collateral. ALIC shall participate in the development of promotion
collateral (“Collateral”) as provided in Section 6.3(a)(ii).

 

(iv)        ALIC will actively participate on the Program Committee and provide
advice to, and consult with the Company as to the Program. Without limiting the
generality of the foregoing, ALIC shall promptly review and provide input with
respect to marketing collateral developed by the Company, and shall not
unreasonably withhold, condition or delay its approval to release such
collateral to Company Members.

 

(v)         ALIC shall perform all other reasonable obligations assigned to it
by the Program Committee from time to time.

 

(vi)        ALIC shall provide such information services and other technical
support as reasonably requested by the Company from time to time, including
support to assist the Company in using information provided by ALIC to the
Company from time to time and facilitating website connections.

 

2.2           Customer Relationship. The parties acknowledge that each Company
Member who becomes a Certificateholder shall be a customer of ALIC (an “ALIC
Customer”). Nothing in this Agreement shall restrict or otherwise limit ALIC’s
rights to interact with any ALIC Customer for policy related services,
notwithstanding that such ALIC Customer may also be a Company Member. ALIC will
not use information from the Program to solicit any other business from any
Certificateholder nor use information from the Program to cross-sell additional
coverages to such Certificateholder other than Health Insurance Products;
provided, however, that the foregoing shall not preclude ALIC from responding to
an inquiry from a Certificateholder about products or coverages of ALIC or ALIC
Affiliates other than Health Insurance Products nor does it preclude a
Certificateholder from purchasing an insurance product from ALIC or from its
Affiliates. [***]

 

4

 

 

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.

 

Execution Version

 

2.3          Records. ALIC shall maintain and be entitled to keep all forms and
records that pertain to a Policy or Renewal, including all Application
Materials, all credit card authorization forms, all endorsement forms signed by
the insured, all other forms signed by the insured, all notices relating to
billing, cancellation, renewal, and non-renewal, and all written correspondence
received from the insured, or written notes derived from conversations with the
insured (collectively, the "ALIC Customer Documents"). However, all non-policy
related documents and files such as member lists, addresses, etc. remain the
property of the Company [***]. ALIC shall not use any Company Member [***] lists
or information to solicit any other business.

 

2.4          Renewals. ALIC will renew any Policies (including Renewals) during
the Term and thereafter, subject to Applicable Law and in accordance with
Section 10.3.

 

ARTICLE 3 - oBLIGATIONS AND RIGHTS OF cOMPANY

 

3.1          Responsibility of Company to Promote the Program.

 

(a)          Company will actively support and promote the Program by engaging
in the following activities at Company’s own expense [***] or as otherwise
agreed to:

 

(i)          Company shall endorse the Health Insurance Products to Company
Members.

 

(ii)         Company shall provide ALIC with information as set forth in Section
3.2.

 

(iii)        Company shall develop, design, own, host and maintain a website
(the “Company Website”), which shall include a referring URL, corresponding
“jump link,” or other navigation tool to allow users to move to the Program
Website. At no cost to ALIC, the Company Website shall feature ads for ALIC and
the Program with reasonable prominence and frequency, and similar prominence as
such Company Website features any other insurance products or providers.
Notwithstanding the foregoing, other insurance providers who pay for ads and
features may receive priority placement and frequency over ALIC and the Program.
All references to ALIC, its Affiliates or the Health Insurance Products shall be
approved in advance by ALIC. Upon expiration or termination of the Agreement,
Company shall retain ownership of all URLs and content on the Company Website,
but shall cease all use of the Intellectual Property of ALIC and its Affiliates
on the Company Website.

 

5

 

 

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.

 

Execution Version

 

(iv)        The Company will actively participate on the Program Committee and
provide advice to, and consult with ALIC as to the Program. Without limiting the
generality of the foregoing, the Company shall promptly review and provide input
with respect to marketing collateral developed by ALIC, and shall not
unreasonably withhold, condition or delay its approval to release such
collateral to Company Members.

 

(v)         The Company shall perform all other reasonable obligations assigned
to it by the Program Committee from time to time so long as such obligations do
not include soliciting, negotiating, marketing or selling Health Insurance
Products.

 

(vi)        The Company shall participate in the development of marketing
collateral as provided in Section 6.3(a)(ii).

 

(b)          Company shall not sell, solicit or negotiate with respect to any
Health Insurance Products listed in Schedule 1.2 as amended form time to time.

 

3.2          Company Member Information.

 

(a)          Subject to Applicable Law, contractual requirements and applicable
privacy policies and terms of use, Company shall provide ALIC with the following
information to the extent it is collected and retained by the Company: the
names, addresses, phone numbers and e-mail addresses of each Company Member (or
any such contact information that is collected and retained by the Company if
the Company does not have all of such contact information) (the “Company Member
Information”) for the sole purpose of offering Health Insurance Products.
Company shall provide ALIC updates no less frequently than quarterly of the
Company Member Information. ALIC shall only use Company Member Information for
soliciting applications and verifying eligibility for Health Insurance Products
under the Program, and for renewing, servicing and administering Policies as
contemplated under this Agreement. Furthermore, Company may provide ALIC with
[***] for the sole purpose of soliciting applications for Health Insurance
Products under the Program. All Company Member Information [***] will remain the
property of Company [***] and must be returned at the termination of this
Agreement. ALIC shall not use information or leads generated by or from the
Program to (i) solicit any other business from any Company Member or (ii)
cross-sell additional coverages other than the Health Insurance Products to any
Company Member; provided, however, that the foregoing shall not preclude ALIC or
its Affiliates, in response to an inquiry from a Company Member, from providing
information about other products or coverages of ALIC or ALIC Affiliates to such
Company Member (other than individual or group Health Insurance Products and
Medicare supplemental insurance), nor does it preclude a Company Member from
purchasing an insurance product from ALIC or from its Affiliates.

 

(b)          Company [***] may, at its respective option, remove individuals or
data from the Company Member Information [***] (i) who are subject to
solicitation restrictions, or (ii) pursuant to contractual requirements. The
Company [***] will use reasonable efforts to minimize such restrictions.

 

6

 

 

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.

 

Execution Version

 

ARTICLE 4 - cOMPLAINTS

 

4.1          Company Responsibility. Each written complaint or inquiry from an
insurance department or other governmental authority (collectively “Government
Complaint”) or from a Certificateholder (“Customer Complaint”) received by
Company concerning any Policy, Certificateholder or the Program shall be sent
via overnight courier, facsimile or email to ALIC so that it is received by ALIC
as soon as possible but no later than five (5) days after Company has identified
the Complaint as one regarding any Policy, Certificateholder or the Program.

 

4.2          ALIC Responsibility.

 

(a)          ALIC shall be responsible for responding, as appropriate, to each
Complaint. Company shall provide reasonable cooperation to ALIC in connection
with ALIC’s efforts to respond to any Complaint. ALIC shall respond to each such
Complaint as required by Applicable Law.

 

(b)          ALIC shall provide the Company with a quarterly log of all
Government Complaints and Customer Complaints received along with their status
(including whether or not a complaint resulted in the payment of a claim).

 

ARTICLE 5 - cOMPENSATION

 

5.1          Royalty Rate. ALIC shall pay to Company royalty and endorsement
fees (collectively “Royalties”) in accordance with and subject to the provisions
of Schedule 5.1. The payment of Royalties is in consideration for (i) the
provision by Company to ALIC of Company Member Information [***] in accordance
with Section 3.2 and ALIC’s use thereof as contemplated by this Agreement, and
(ii) the use of the Company Marks and Company Material as contemplated by this
Agreement.

 

5.2          Payment of Royalties. Within thirty (30) days after the end of each
calendar month during the Term of this Agreement or, after the termination of
this Agreement, any month in which any amount becomes due from either party to
the other, ALIC shall send to Company a statement (“ALIC’s Statement”)
containing [***]. The parties shall mutually agree on the information to be
contained in and the format of ALIC’s Statement. ALIC shall include with ALIC’s
Statement payment to Company for any Royalties due.

 

5.3         Return Royalties; Set-Off. ALIC may set-off and apply against any
Royalties due to the Company unearned Royalties due to [***], at the same rate
as such Royalties were originally paid by ALIC. ALIC shall promptly supply
reasonable documentation supporting the entitlement to and amount of such
unearned Royalties. If ALIC is unable or unwilling to promptly provide such
documentation, then such set-off shall be void and amount immediately refunded
to Company’s account. If Company disputes any set-off or refund, the parties
agree to discuss such issue in good faith to arrive at a resolution. Company
retains its right to audit ALIC’s determination of such amounts pursuant to
Section 5.6.

 

7

 

 

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.

 

Execution Version

 

5.4           Rate Rollbacks & Similar Events. Notwithstanding any other
provision of this Agreement or Schedule 5.1, [***], ALIC shall prepare and
provide to Company a revised accounting of such amounts [***]. Subject to
Company’s review of such revised accounting and to the extent it is accurate,
the difference between any amount previously paid and the revised amount due
shall be paid to ALIC by Company within [***] after Company's receipt of such
accounting and may be set off as contemplated by Section 5.3.

 

5.5           Allocation of Program Expenses. Unless otherwise specifically
provided in this Agreement, each party will be responsible for all costs and
expenses incurred by it in connection with complying with its responsibilities
under this Agreement.

 

5.6           Audit Rights. ALIC shall keep, maintain and preserve complete and
accurate records of all transactions covered by this Agreement. Such records
shall be preserved for a period of at least three (3) years or longer if
required by Applicable Law. No more than four (4) times in each Contract Year,
ALIC shall make such records available for review, examination, audit and
copying by the Company. Any such audit shall occur at the offices of ALIC during
normal business hours, upon no less than five (5) Business Days’ written notice
and such audit shall be conducted in a manner, which will not unduly interfere
with ALIC’s business. Any such inspection or audit (including copying) shall be
conducted at the Company’s expense, except as provided in this Section 5.6. If
the audit establishes an underpayment by ALIC (“Underpayment”), then ALIC shall
pay the Underpayment to the Company within five (5) Business Days of receiving
the results of the audit, provided, however, that if ALIC disputes the findings
of the audit ALIC may withhold such payment pending resolution of such dispute.
If the audit establishes an Underpayment of [***], then, in addition to paying
the Underpayment to the Company, ALIC shall [***]. The monthly interest rate for
such calculation shall be equal to the lesser of (A) an annual rate of eight
percent (8%), or (B) the annual U.S. prime rate as published in the Wall Street
Journal on the last business day of the applicable month, in each case divided
by twelve (12).

 

ARTICLE 6 - RELATIONSHIP MANAGEMENT AND PROGRAM MARKETING

 

6.1           Program Managers, Program Sponsors and Program Committee.

 

(a)          ALIC shall designate an individual with responsibility for the
day-to-day management and administration of the Program (the “ALIC Program
Manager”), and an individual in a supervisory capacity over the ALIC Program
Manager (the “ALIC Program Sponsor”) who will be responsible for remaining
informed with respect to the Program and attempting to resolve Disputes as
provided in Section 15.1. Company shall designate an individual with
responsibility for the day-to-day management and administration of the Program
(“Company Program Manager”) and an individual in a supervisory capacity over the
Company Program Manager (the “Company Program Sponsor”) who will be responsible
for remaining informed with respect to the Program and attempting to resolve
Disputes as provided in Section 15.1.

 

8

 

 

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.

 

Execution Version

 

(b)          Each Program Manager shall have sufficient authority to facilitate
decision-making on behalf of his or her respective party and shall have
sufficient knowledge and experience to effectively and efficiently perform his
or her responsibilities. Each Program Manager shall make available a sufficient
amount of his or her working time, attention, skill, and efforts necessary to
furthering the interests of the Program. Either party may replace its Program
Manager at any time upon notice to the other party, so long as the replacement
Program Manager meets the foregoing qualifications.

 

(c)          Each Program Sponsor shall have sufficient authority to negotiate
and facilitate the resolution of Disputes as part of the escalation process set
forth in Section 15.1.

 

6.2          Program Committee.

 

(a)          The parties shall establish a committee which shall meet at least
quarterly unless otherwise agreed by both parties, to discuss the Program
(“Program Committee”). The Program Committee shall consist of four (4) members,
with two (2) members to be appointed by each of the parties. Either party may
replace one or both of its Program Committee members at any time by providing
notice thereof to the other party. Each party will promptly replace any Program
Committee member designated by such party who has resigned or been removed from
the Program Committee. At least one (1) member of the Program Committee for ALIC
must be an officer of Aetna’s Senior Supplemental Insurance Division, and at
least one (1) member of the Program Committee for the Company must be an
executive officer of the Company; the other member of the Program Committee for
each party may be an officer, employee or consultant of such party. All
decisions of the Program Committee must be unanimous decisions, with the
designees of ALIC and the designees of Company each having one vote. Each party
agrees to cause its members of the Program Committee to act and vote in good
faith and not unreasonably with respect to any Program Committee matter. If
unanimous consensus cannot be reached by the Program Committee with respect to
any matter, either Party may refer the matter for discussion and possible
resolution by the Program Sponsors for each party.

 

(b)          The Program Committee’s responsibilities shall include the
following:

 

(i)          Reviewing plans to promote the Program and any significant
variations thereof;

 

(ii)         Reviewing overall performance of the Program;

 

(iii)        Reviewing any proposed rate changes by ALIC and/or Policy provision
changes;

 

9

 

 

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.

 

Execution Version

 

(iv)        Reviewing all changes to policies and procedures due to resolutions
of Complaints; and

 

(v)         [***]

 

6.3          Promoting the Program .

 

(a)          Promotional Activities.

 

(i)          The promotional activities for the Program shall include but not be
limited to the following, in each case as may more fully be described in
Sections 2.1(c) and 3.1 of this Agreement:

 

(A)         development and maintenance of the Program Website;

 

(B)         advertisements and promotional messages included on the Company
Website;

 

(C)         telemarketing to Company Members under mutually agreed upon terms;

 

(D)         direct mail and email notices to Company Members regarding the
availability of Health Insurance Products, upon mutually agreed upon terms
provided, however, if such direct mail or email includes other carriers, then
ALIC’s right to mutually agree will be solely with respect to its portion of the
overall direct mail or email;

 

(E)         development of health and wellness education materials for use in
website and social media; and

 

(F)         advertising the Program through social media outlets.

 

10

 

 

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.

 

Execution Version

 

(ii)         Collateral. The parties shall cooperate and work together, each at
its own expense, to design and develop Collateral to be used in direct mail,
email, telemarketing, online, mobile, social media and other marketing campaigns
to promote the Program, which shall also include Company membership solicitation
(as it relates to the Program), as mutually agreed by the parties. Certificates,
Outlines of Coverage, applications, and other forms filed with regulators are
excluded from this paragraph, provided, that ALIC shall provide a copy of such
to Company prior to or at the time of filing. ALIC shall bear the costs and
expenses for the Collateral, including the cost of direct mail, and agrees to
include Company membership solicitation in each such marketing material. ALIC
will be responsible for acquiring all necessary regulatory approvals. All such
Collateral shall contain the Company Mark and the Company shall have the right
to approve such Collateral, such approval not to be unreasonably withheld,
conditioned or delayed. For the avoidance of doubt, ALIC shall have final
approval on the content of all such Collateral; provided, however, if such
content is part of a direct mail, email or other promotional campaign that
contains other insurance carriers in addition to ALIC, then ALIC’s final
approval on the content shall only relate to its part of the overall promotional
materials; and provided further that ALIC’s right to approve the content of such
Collateral includes the right to decline to have ALIC or the Program included in
Collateral that also includes information about other insurance providers or
competitors of ALIC.

 

(b)          Branding. All Collateral and promotional content relating to the
Program shall be co-branded, unless otherwise agreed by the parties, to the
extent and in the manner permitted by (or not prohibited by) Applicable Law. For
the avoidance of doubt, all such Collateral and promotional content, and all
Program Materials, bearing the Marks of a party or its Affiliates shall be
approved by such party in writing with respect to the use of such Marks, such
approval not to be unreasonably withheld, conditioned or delayed. As used in
this Section, “writing” may include electronic mail.

 

6.4          [***] 

 

(a)          [***]

 

(b)          [***]

 

11

 

 

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.

 

Execution Version

 

(c)          [***]

 

ARTICLE 7 – CLAIMS ADJUSTMENT

 

ALIC shall have sole authority to adjust all claims on Health Insurance
Products. Company shall have no authority to accept any claim report or to
arrange any claim settlement. If an insured or claimant attempts to report a
claim to Company, Company shall instruct such insured or claimant to immediately
report the claim directly to ALIC.

 

ARTICLE 8 - EXCLUSIVITY

 

8.1           Exclusivity. Company Commitment. During the Term, Company will not
(and will cause its Affiliates not to), directly or indirectly, (i) license any
of the Company Marks to any third party for purposes of offering, endorsing or
promoting any other group or individual Medicare Supplement insurance product
from time to time, or (ii) offer, promote or endorse, any such products, or
assist any other insurance company, or any agency, marketing organization,
association or other person acting for or with any insurance company, in
offering any such products; provided, however, that in the event ALIC does not
obtain approvals or fails to maintain approvals in any Applicable Jurisdiction,
Company has the right to license the Company Marks, offer, promote and endorse a
competing Medicare supplement insurance product in such Applicable
Jurisdictions. Without limiting the generality of the foregoing, the Company
will not (and will cause its Affiliates not to) accept advertising for any group
or individual Medicare supplement insurance products on any website or other
media owned or controlled by the Company or any subsidiary; provided, that in
the event Company promotes a competing Medicare supplement insurance product in
one or more Applicable Jurisdictions in accordance with the prior sentence, then
Company shall be permitted to accept advertising from the provider of such
policy; and provided further that, if, unbeknown to Company, a third party
advertising network places a Medicare supplement insurance advertisement on the
Company’s or its Affiliate’s website without the permission of Company, such
advertisement shall not cause a breach of this provision provided that Company
promptly rectifies the matter and terminates such advertising.

 

8.2           Right of First Refusal. In the event that Company intends to
offer, promote or endorse, directly or indirectly any third party’s Medicare
Advantage policy (“Other Senior Health Product”), Company shall notify ALIC and
give ALIC the right to enter into an agreement with Company for Company to
offer, promote or endorse such Other Senior Health Product as issued by ALIC or
its Affiliates, on terms at least as favorable as those offered by the third
party. Within ten (10) days of receipt of such notice, ALIC will notify Company
whether ALIC is interested in including its Other Senior Health Product in the
Program. If ALIC is not interested, Company may immediately offer the third
party Other Senior Health Product. However, if ALIC is interested, then within
thirty (30) days of receipt of such notice, ALIC shall submit its Other Senior
Health Product to Company for its determination as to whether ALIC’s Other
Senior Health Product contains terms at least as favorable as the third party
Other Senior Health Product. If Company determines ALIC’s Other Senior Health
Product does not contain terms at least as favorable as the third party Other
Senior Health Product, then Company may offer or promote the third party’s Other
Senior Health Product outside of the Program. If Company determines ALIC’s Other
Senior Health Product contains terms at least as favorable as the third party
product, then the parties agree to act in good faith and engage in reasonable
negotiations to finalize the terms under which ALIC will include its Other
Senior Health Product in the Program. If, despite the parties’ reasonable
negotiations, the parties are unable to reach agreement on the applicable terms
of such an arrangement within an additional thirty (30) days, then Company may
offer or promote such Other Senior Health Product outside of the Program;
provided, that if the Company offers any other person terms more favorable than
those offered to ALIC, it will first offer such more favorable terms to ALIC on
a first refusal basis as provided above; and provided further that if Company
does not enter into an arrangement with another party to offer the Other Senior
Health Product outside of the Program within six (6) months after (i) the date
on which ALIC notifies Company that ALIC is not interested in an arrangement
with Company regarding the Other Senior Health Product, or (ii) the end of the
one-hundred and twenty (120) day negotiating period referenced above, whichever
is applicable, Company shall not enter into any such arrangement without giving
ALIC another first refusal opportunity as provided above.

 

12

 

 

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.

 

Execution Version

 

8.3           Preservation of Business. During the Term and following the
expiration or termination of this Agreement, Company shall not, and Company
shall ensure that its Affiliates do not, directly target market through mail,
e-mail, phone or other communication any Certificateholder for any Medicare
Supplement insurance offered by an insurance company other than ALIC or its
Affiliates; provided, however, that following the Term solicitations by Company
that are made to Company Members generally shall not be deemed to constitute
prohibited target marketing. This does not preclude Company from entering into
any arrangements with any other insurance company for purposes of marketing or
offering insurance products that are not Medicare Supplement insurance to
Company Members who are Certificateholders.

 

8.4           Non-Circumvent. ALIC agrees and guarantees that neither it nor its
Affiliates shall at any time [***], without the prior written consent of the
Company, which consent the Company may withhold in its sole and absolute
discretion, promote, market or issue group or individual Medicare Supplement
insurance policies to [***].

 

8.5           Reasonableness of Provisions of Article 8. The parties acknowledge
and agree that the scope and other terms of the provisions of this ARTICLE 8 are
reasonable and are properly required for the protection of the relevant parties,
including, with respect to Section 8.3, to protect ALIC’s investment in the
Program and expected return on such investment and, with respect to Section 8.4,
to protect [***]. In the event that a court or other governmental entity of
appropriate jurisdiction or an arbitrator finds that any such provision is
unreasonable, the parties agree that such governmental entity or arbitrator
shall reduce the scope or other terms to the minimum event necessary so that
such provision shall be enforceable, and such provision, as so modified, shall
be enforced as so modified.

 

13

 

 

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.

 

Execution Version

 

ARTICLE 9 - TERM AND TERMINATION

 

9.1          Program Term. This Agreement shall continue until the end of the
fifth (5th) anniversary of the Effective Date (the “Initial Term”). Following
the Initial Term, the Agreement shall renew automatically without further action
of the parties for an additional five (5) year term (the “First Renewal Term”),
unless either party gives notice of non-renewal to the other party at least
one-hundred and eighty (180) days prior to the end of the Initial Term (in which
case the Agreement shall expire at the end of the Initial Term). Following the
First Renewal Term, the Agreement shall renew automatically without further
action of the parties for successive one (1) year terms (each a “Renewal Term”
and together with the Initial Term and the First Renewal Term, the “Term”)
unless either party provides written notice of non-renewal at least one-hundred
and eighty (180) days prior to the end of the First Renewal Term or then-current
Renewal Term, as applicable (in which case the Agreement shall expire as of the
end of the First Renewal Term or then-current Renewal Term, as applicable).

 

9.2          Termination of Agreement. Notwithstanding anything in Section 9.1
to the contrary, this Agreement may be terminated by either party prior to the
end of the Term as provided below:

 

(a)          Either party may terminate this Agreement upon written notice to
the other party if the other party materially breaches any term or condition of
this Agreement, provided that the other party has been given written notice of
the breach and has not cured such breach within thirty (30) days after receipt
of such notice.

 

(b)          Either party may terminate this Agreement upon written notice to
the other party if any representation or warranty made by the other party proves
not to have been true and correct in all material respects as of the date when
made, provided that the other party has been given written notice of the breach
of representation or warranty and, if capable of cure, has not cured such breach
within thirty (30) days after receipt of such notice.

 

(c)          Either party may terminate this Agreement immediately upon written
notice to the other party if the other party (i) generally does not pay its
debts as such debts become due, or admits in writing its inability to pay its
debts generally; (ii) makes a general assignment for the benefit of its
creditors; (iii) institutes any proceeding seeking to adjudicate it bankrupt or
insolvent or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency, or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for it or for any substantial part
of its property; (iv) has any proceeding instituted against it seeking to
adjudicate it bankrupt or insolvent or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief, or composition of
it or its debts under any law relating to bankruptcy, insolvency, or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a receiver, trustee, custodian or other similar official
for it or for any substantial part of its property, if such proceeding is not
dismissed, within ninety (90) days; or (v) takes any corporate action to
authorize any of the actions set forth in Sections 9.2(c)(i) through 9.2(c)(iv)
above.

 

14

 

 

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.

 

Execution Version

 

(d)          Either party may terminate this Agreement on thirty (30) written
days notice to the other party if, after [***] from the Effective Date, ALIC is
unable to obtain regulatory approvals to conduct the Program in a minimum of
[***] Applicable Jurisdictions.

 

(e)          Company may terminate this Agreement on thirty (30) days written
notice to ALIC if ALIC fails to maintain regulatory approvals to conduct the
Program in a minimum of [***] Applicable Jurisdictions after reaching that
[***]Applicable Jurisdiction approval level.

 

(f)          Either party may terminate this Agreement on thirty (30) days
written notice to the other party if either (i) fewer than [***] Policies are
issued during the period from the Effective Date until [***] following the first
day ALIC is approved to market the Health Insurance Products in no less than
[***] Applicable Jurisdictions, or (ii) fewer than [***] Policies are issued
during the period from the Effective Date until [***] following the first day
ALIC is approved to market the Health Insurance Products in no less than [***]
Applicable Jurisdictions.

 

(g)          Either party may terminate this Agreement on thirty (30) days
written notice to the other party if it reasonably determines in good faith,
after consultation with the other party, that any event has occurred or
circumstance exists with respect to either party or the Program that can
reasonably be expected to cause harm to the reputation of the terminating party
or its Affiliates.

 

(h)          ALIC may terminate this Agreement with nine (9) months written
notice if it determines in good faith that the occurrence of any regulatory or
other event or circumstance exists that adversely impacts, or could reasonably
be expected to adversely impact, ALIC’s economic interest. The event or
circumstance that is adverse, or could reasonably be expected to be adverse, to
ALIC’s economic interest must be material to the earnings of ALIC’s Medicare
Supplement business and not be reasonably capable of correcting. Before ALIC
provides notice of termination under this Section, ALIC shall notify the Company
of the event or circumstance that adversely impacts ALIC’s economic interest
and, after consultation with the Company, will take action to remedy the adverse
event or circumstance including raising rates on the Health Insurance Products,
closing sales of the Health Insurance Products in specific states, changing the
marketing strategy or a combination of these actions. However, in the event that
ALIC reasonably believes that none of these actions will remedy the adverse
economic impact to ALIC, it may, without taking any specific action, terminate
this Agreement under this Section. Upon written notice of termination provided
hereunder, ALIC’s obligations to market and promote the Program shall end
immediately.

 

(i)          Either party may terminate this Agreement on thirty (30) days
written notice to the other party, after consultation with the other party, upon
the discovery of any material regulatory violation by ALIC or the Company that
relates to the Health Insurance Products; provided that such regulatory
violation is not cured during such thirty (30) day period.

 

15

 

 

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.

 

Execution Version

 

9.3           Termination of Agreement by ALIC. Notwithstanding anything in
Section 9.1 to the contrary, ALIC may terminate this Agreement as to any Health
Insurance Products upon ninety (90) days’ prior written notice to Company if
ALIC determines to cease engaging in the business of offering such Health
Insurance Products.

 

ARTICLE 10 - RIGHTS AND DUTIES AFTER TERMINATION

 

10.1         Post Termination Servicing. All terms, conditions and limitations
in this Agreement that relate to the servicing of Policies remaining in effect
shall continue to be effective after its expiration or termination of this
Agreement for so long as Policies are in effect, subject to all other Sections
of this Article.

 

10.2         Data and Records. Upon Termination of this Agreement, each party
shall return or certify to the destruction of all data and records provided to
the other except (a) those necessary to continue servicing the Policies, and
(b) to the extent that a party concludes it must retain such data and records in
order to meet regulatory or other legal requirements.

 

10.3         Renewal Rights; Post-Termination Payment of Royalties . After the
Term, ALIC may offer to renew Policies. In the event that any Policy or Renewal
issued prior to the expiration or termination of this Agreement remains in
effect following such expiration or termination or is renewed after the
expiration or termination of this Agreement, ALIC shall continue to pay Company
Royalties on the premiums received under such Policies in accordance with
ARTICLE 5 and Schedule 5.1.

 

10.4         Non-Compete In the event ALIC terminates this Agreement as to any
Health Insurance Product pursuant to Section 9.3, then for a period of [***]
following the date of termination, ALIC shall not, directly or indirectly, offer
such Health Insurance Product (or replacement policies of such Health Insurance
Product) to any group within the United States, other than in accordance with
Section 10.3 hereof.

 

10.5         [***]

 

10.6         Survival. The following provisions shall survive the expiration or
termination of this Agreement: Sections 2.1(a), 2.2, 2.3, 2.4, 3.1(b), 6.4(b),
8.3, 8.4 and 8.5, and ARTICLE 4, ARTICLE 5, ARTICLE 7, ARTICLE 10, ARTICLE 12,
ARTICLE 13, ARTICLE 14, ARTICLE 15 and ARTICLE 16.

 

ARTICLE 11 - REPRESENTATIONS AND WARRANTIES

 

11.1         Representations, Warranties and Continuing Covenants. Each party
makes, represents, warrants and covenants to the other party each and all of the
following throughout the Term:

  

(a)          Such party is duly organized under the laws of its jurisdiction of
organization and has the corporate or limited liability company, as the case may
be, power and authority to conduct its business as presently conducted.

 

16

 

 

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.

 

Execution Version

 

(b)          This Agreement and the other Transaction Agreements have been duly
authorized, executed and delivered by such party and constitutes legal, valid
and binding obligations of such party, enforceable against it in accordance with
its terms, except as such enforcement may be limited by bankruptcy, insolvency,
moratorium or similar laws affecting the enforcement of creditors rights
generally and principles of public policy.

 

(c)          The execution, delivery and performance of this Agreement and the
other Transaction Agreement and the consummation of the transactions
contemplated hereby and thereby will not constitute a violation or breach of, or
result in a default or loss of material right under Applicable Law or any
contract, agreement or other commitment of such party, except for any such
matters that singly and in the aggregate do not, and with the passage of time
will not, have a material adverse effect on the business, financial condition or
results of such party or its ability to perform its obligations under the
Transaction Agreement.

 

(d)          Such party’s operations under the Transaction Agreements do not and
shall not infringe any intellectual property rights or ownership rights of any
third party, including any United States patent existing on the Effective Date
or any copyright in the United States.

 

(e)          No pending or threatened litigation, investigation, or
administrative proceeding involving such party of or before any court, tribunal
or governmental body is known to such party, in which an adverse outcome would
have a material effect on the ability of such to perform fully its duties under
the Transaction Agreements.

 

ARTICLE 12 - INDEMNIFICATION

 

12.1         Mutual Obligations. Each party (the “Indemnitor”) shall indemnify,
defend, and hold harmless the other party, its Affiliates, officers, directors,
employees and agents (the “Indemnified Parties”) for and from any and all
losses, liabilities, damages, actions, claims, demands, settlements, judgments,
and any other expenses including attorneys' fees and expenses (collectively,
“Claims”), which are asserted against, incurred or suffered by the Indemnified
Parties and which arise out of:

 

(a)          the violation of Applicable Law by the Indemnitor, its Affiliates
or any of their officers, directors, employees or agents;

 

(b)          the breach by the Indemnitor or its officers, directors, employees
or agents of any covenant, warranty, or representation contained in this
Agreement;

 

(c)          the failure of the Indemnitor or any of its officers, directors,
employees or agents to perform any of its duties or obligations under, or to
observe or to comply with the limitations on its authority contained in, this
Agreement; or

 

(d)          a claim by an entity that an Indemnitor’s Marks contained on the
Collateral infringe on such entity’s intellectual property rights.

 

17

 

 

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.

 

Execution Version

 

12.2         Indemnification Conditions. An Indemnitor’s obligations under this
Agreement are conditioned upon (a) the Indemnified Party giving prompt, written
notice of a Claim except to the extent the Indemnitor is not materially
prejudiced thereby; (b) the Indemnitor having sole control of the defense and
settlement of a Claim (provided that (i) the Claim involves a claim for money
damages only; (ii) the Indemnitor can demonstrate to the Indemnified Party that
the Indemnitor has the financial wherewithal to diligently defend the Claim;
(iii) the Indemnitor promptly assumes and diligently conducts such defense with
counsel approved by the Indemnified Party (which approval shall not be
unreasonably withheld, conditioned or delayed) and (iv) the Indemnitor may not
settle any Claim in a manner that would adversely affect the Indemnified Party’s
rights, reputation or interests or involve an admission or finding of wrongdoing
or liability without the Indemnified Party’s prior written consent (which
consent shall not be unreasonably withheld, conditioned or delayed); and (c) the
Indemnified Party’s cooperation with the Indemnitor, at the Indemnitor’s
expense, in the defense and settlement of the Claim, as the Indemnitor may
reasonably request. The Indemnified Party shall have the right to participate in
the defense thereof with counsel of its choosing at its own expense.

 

12.3         Limitation of Liability. In no event shall a party hereto or any of
its directors, officers, employees, licensors, suppliers or other
representatives be liable for any indirect, special, exemplary, punitive or
consequential damages or damages for loss of profits, business interruption or
loss of goodwill arising from or relating to this Agreement or the Marks, even
if such party is expressly advised of the possibility of such damages, except in
the case of (a) gross negligence or willful misconduct, or (b) breach of ARTICLE
13.

 

12.4         Injunctive Relief. Each party agrees that a breach of the
obligations set forth in Section 10.4, ARTICLE 8 or ARTICLE 13 may cause the
other party irreparable harm for which monetary damages would be insufficient.
Accordingly, each party agrees that in the event of such breach or threatened
breach, in addition to remedies at law, the party alleging breach shall have the
right to injunctive or other equitable relief to prevent the breaching party’s
violations of its obligations hereunder, and hereby consents to the entry of
temporary restraints, a preliminary injunction, a permanent injunction and such
other equitable relief as the court may deem appropriate. The provisions of this
Section 12.4 shall not be deemed to limit any party’s right to injunctive relief
that might otherwise be available for any breach of this Agreement.

 

18

 

 

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.

 

Execution Version

 

ARTICLE 13 - Confidential Information; Consumer Information

 

13.1         Definitions.

 

(a)          “Confidential Information” shall mean: (i) information that is
provided by or on behalf of either party or its Affiliates or consultants or
[***] to the other party or its agents in connection with this Agreement or the
Program including information regarding a party's or such party’s Affiliates’
financial condition, customers and customer lists, policyholder information
(including name, address, phone number, email, policy inception and expiration
dates), underwriting rules and guidelines, pricing (including, with respect to
ALIC, insurance rates, rate order of calculation, rating factors, loss
experience, relativities, and symbols), information systems, business
operations, plans or strategies, product information, and marketing and
distribution plans, methods, and techniques; (b) information that is marked
“confidential,” “proprietary” or in like words, or that is summarized in writing
as confidential prior to or promptly after disclosure to the other party; (c)
any and all related research; (d) any and all designs, ideas, concepts, and
technology embodied therein; (e) the Royalty provisions of this Agreement; and
(f) Nonpublic Personal Information.

 

(g)          "Nonpublic Personal Information" shall be defined with reference to
the Gramm-Leach-Bliley Act of 1999, 15 U.S.C. §§ 6801 et seq., and applicable
federal and state laws and regulations implementing the act (hereinafter,
"Privacy Laws"). Nonpublic Personal Information shall include any information:
(i) a consumer provides to a party or its Affiliates to obtain a financial
product or service; (ii)) about a consumer resulting from any such transaction;
(iii) otherwise obtained about a consumer in connection with providing the
financial product or service to that consumer; and (iv) any list, description,
or other grouping of consumers (and Publicly Available Information pertaining to
them) that is derived using any of the foregoing information that is not
Publicly Available Information.

 

(h)          “Publicly Available Information” shall be defined with reference to
the Privacy Laws and shall mean any information that a party has a reasonable
basis to believe is lawfully made available to the general public from: (i)
federal, state, or local government records; (ii) widely distributed media; or
(iii) disclosures to the general public that are required to be made by federal,
state, or local law.

 

13.2         Exceptions. Information is not considered confidential or
proprietary if it: (a) is or becomes Publicly Available Information other than
as a result of disclosure by the recipient or its Affiliates; (b) was available
to or already known by the recipient on a non-confidential basis prior to its
disclosure by the other party; (c) is developed by the recipient independently
of any information acquired from the other party; (d) becomes available to the
recipient on a non-confidential basis from a third party, provided that the
recipient has no reason to know that the third party is or may be bound by a
confidentiality agreement with the disclosing party. This Agreement does not
prohibit the disclosure of Confidential Information pursuant to a court order or
the requirement of any governmental authority, provided that the recipient
promptly notifies the disclosing party of any such order or requirement, and
cooperates, at the disclosing party’s expense, in any effort to obtain a
protective order from the issuing court or governmental authority limiting
disclosure and use of the information.

 

 

13.3         Standard of Care. Each party will hold the other party's
Confidential Information in confidence and will safeguard it in at least the
same manner as a prudent business person would safeguard his or her own
proprietary information and trade secrets.

 

19

 

 

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.

 

Execution Version

 

(a)          The party receiving Confidential Information will not, and will not
permit any of its Affiliates, or any of its or their officers, directors,
employees, or representatives (collectively, “Representatives”) to, directly or
indirectly, report, publish, distribute, copy, disclose, or otherwise
disseminate the Confidential Information, or any portion thereof, to any third
party, and will not use, or permit any of its Representatives or Affiliates to
use, the Confidential Information, or any portion thereof, for the benefit of
itself, its Representatives or Affiliates, or any third party, or for any
purpose other than to administer and support the Program as provided for in this
Agreement and except as expressly authorized in writing by the disclosing party.
Disclosure will be limited to those Representatives who must examine the
Confidential Information in order to perform this Agreement.

 

(b)          The parties acknowledge that reuse and redisclosure of Nonpublic
Personal Information by a recipient is restricted by applicable Privacy Laws.
Each party hereby warrants and represents that it will fully comply with such
Privacy Laws in this regard, and indemnify, defend, and hold harmless the
disclosing party from any and all claims, damages and any other expense
including attorneys' fees, which are asserted against, incurred or suffered by
the disclosing party as a result of the recipient’s failure to comply with such
Privacy Laws.

 

(c)          Each party warrants and represents that it has, and will maintain
in effect for so long as it retains Nonpublic Personal Information, adequate
administrative, technical, and physical safeguards (i) to insure the security
and confidentiality of Nonpublic Personal Information, (ii) to protect against
any anticipated threats or hazards to the security or integrity of Nonpublic
Personal Information, and (iii) to protect against unauthorized access to or use
of Nonpublic Personal Information which could result in substantial harm or
inconvenience to any customer of either party. In the event that a party
reasonably believes that it has suffered a "security breach" as defined by
Applicable Law, such that Nonpublic Personal Information has been obtained by
persons and/or entities without authority to use or view such Nonpublic Personal
Information, a party shall notify the other party, in writing, as soon as
reasonably practicable. Nonpublic Personal Information that is no longer to be
retained by the recipient shall be returned or destroyed by shredding, erasing,
or otherwise modifying the data to make it unreadable or undecipherable through
any means.

 

(d)          Each party agrees that it and its Affiliates shall develop
appropriate and commercially reasonable measures to properly dispose of
Nonpublic Personal Information, in all formats and media, including electronic
records and records maintained in paper-based form or electronic form. Each
party agrees that it and its Affiliates shall take, at a minimum, reasonable
measures as prescribed under the Fair and Accurate Credit Transactions Act of
2003 (and subsequent amendments), to dispose of consumer information derived
from consumer reports.

 

20

 

 

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.

 

Execution Version

 

13.4        Consumer Information.

 

(a)          ALIC and Company acknowledge that the same or similar information
may be contained in Company Member Information, Certificateholder Information
[***], and that each such pool of data will therefore be considered separate
information subject to the specific provisions applicable to Consumer
Information hereunder. Accordingly, except as otherwise expressly provided
herein with respect to the use of information for cross-selling purposes,
nothing herein shall restrict ALIC’s right to use Certificateholder Information
notwithstanding that it may also constitute Company Member Information. Nothing
herein shall restrict Company’s right to use Company Member Information
notwithstanding that it may also constitute Certificateholder Information.

 

(b)          Certificateholder Information.

 

(i)          As between ALIC and the Company, Certificateholder Information
shall be the property of and exclusively owned by ALIC, and shall be deemed the
Confidential Information of ALIC. Company acknowledges and agrees that (A) it
has no proprietary interest in the Certificateholder Information (other than
with respect to Company Member Information that may also be included in
Certificateholder Information as provided in Section 13.4(a) above), and (B)
ALIC has the right to use Certificateholder Information for servicing,
administering and maintaining the Policies, and for marketing the Program as
contemplated by this Agreement, in each case, in compliance with Applicable Laws
and the Company privacy policy established and provided by the Company to ALIC
as required under Section 13.4(d).

 

(ii)         Company shall not use, or permit to be used, Certificateholder
Information, except as provided in this Section 13.4(b). Company may use the
Certificateholder Information in compliance with Applicable Law and the
applicable ALIC privacy policy solely: (A) for purposes of promoting the
Program; (B) as otherwise necessary to carry out its obligations under this
Agreement; (C) as required by Applicable Law; and (D) as otherwise permitted
under the terms of this Agreement. ALIC shall provide the Company with updates
of Certificateholder Information no less frequently than quarterly.

 

(c)          Company Member Information [***].

 

(i)          As between ALIC and the Company, Company Member Information [***]
shall be the property of and exclusively owned by the Company [***], and shall
be deemed the Confidential Information of Company [***] (other than with respect
to Certificateholder Information that may also be included in Company Member
Information [***] as provided in Section 13.4(a) above). ALIC acknowledges and
agrees that (A) it has no proprietary interest in the Company Member Information
[***], and (B) Company [***] has rights to use and disclose Company Member
Information [***], independent of whether such information also constitutes
Certificateholder Information. For the avoidance of doubt, nothing in this
Section 13.4(c)(i) shall relieve Company from complying with its obligations
under Section 8.3 (Preservation of Business) [***].

 

21

 

 

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.

 

Execution Version

 

(ii)         Neither ALIC nor any Affiliate shall use, or permit to be used,
Company Member Information, except as provided in this Section 13.4(c). ALIC may
use the Company Member Information in compliance with Applicable Law, the terms
and conditions of this Agreement, and the applicable Company privacy policy
solely: (A) for purposes of promoting the Program; (B) as otherwise necessary to
carry out its obligations under this Agreement; (C) as required by Applicable
Law; and (D) as otherwise permitted under the terms of this Agreement. For the
avoidance of doubt, nothing in this Section 13.4(c)(ii) shall relieve ALIC from
complying with its obligations under Section 2.2 and Section 8.4.

 

(d)          Privacy Policies. No later than the Effective Date, each party
shall provide the other party with a copy of all privacy policies that relate to
such party’s Consumer Information. Each party shall ensure that its privacy
policies permit the use and disclosure of such party’s Consumer Information as
contemplated under this Agreement. Except as otherwise required by Applicable
Law, neither party shall make any change to any privacy policy that would
materially affect the ability to use or disclose such party’s Consumer
Information as contemplated by this Agreement, without the consent of the other
party.

 

13.5        Safeguards. Each party will establish and maintain appropriate
administrative, technical and physical safeguards designed to protect the
security, confidentiality and integrity of the other party’s Consumer
Information. These safeguards will be designed to protect against any
anticipated threats or hazards, and protect against unauthorized access to or
use of such information or associated records which could result in substantial
harm or inconvenience to any Customer Member or Certificateholder. Each party
will ensure that any third party to whom it transfers or discloses the other
party’s Consumer Information signs a written contract with the transferor in
which such third party agrees to substantively the same privacy and security
provisions as those in this Agreement. Each party shall use the same degree of
care in protecting the other party’s Consumer Information against unauthorized
disclosure as it accords to its own confidential customer information, but in no
event less than a reasonable standard of care.

 

13.6        Data Disposal. Each party shall develop and implement appropriate
and commercially reasonable measures to return or properly dispose of the other
party’s Consumer Information, in all formats and media, including electronic
records and records maintained in paper-based form or electronic form, by
shredding, erasing, or otherwise modifying the data to make it unreadable or
undecipherable through any means. For the avoidance of doubt, this obligation
shall not apply to a party’s own Consumer Information, notwithstanding that it
may include data or elements that are also included in the other party’s
Consumer Information.

 

22

 

 

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.

 

Execution Version

 

13.7        Security Breach Requirements.  

 

(a)          If there is any actual or suspected theft of, accidental disclosure
of, loss of, or inability to account for any Certificateholder Information known
to be in the possession of Company or any of its Affiliates or subcontractors
and/or any unauthorized intrusions into the facilities or secure systems of
Company or any of its Affiliates or subcontractors that is reasonably expected
to affect Certificateholder Information (individually or collectively, “Company
Security Breach”), Company must immediately (i) notify ALIC, (ii) estimate the
Company Security Breach’s effect on ALIC, (b) specify the corrective action to
be taken, and (c) investigate and determine if a Company Security Breach has
occurred. If, based upon Company’s investigation, Company determines that there
has been an actual Company Security Breach, Company must promptly notify ALIC,
and must promptly investigate the scope of the Company Security Breach, and must
promptly take corrective action to prevent further Company Security Breach.
Company must, as soon as is reasonably practicable, make a report to ALIC
including details of the Company Security Breach (including
Certificateholder(s)’ identities and the nature of the information disclosed)
and the corrective action that Company and the party who experienced the Company
Security Breach (the “Company Affected Party”) has taken to prevent further
Company Security Breach. Company and the Company Affected Party must cooperate
fully with ALIC to notify the affected Certificateholder(s) as to the fact of
and the circumstances of the Company Security Breach as it affects each
Certificateholder’s particular information if such notice is required by
Applicable Law. Additionally, Company and the Company Affected Party must
cooperate fully with all governmental authorities having jurisdiction and
authority for investigating a Company Security Breach and/or any known or
suspected criminal activity.

 

(b)          If there is any actual or suspected theft of, accidental disclosure
of, loss of, or inability to account for any Company Member Information [***]
known to be in the possession of ALIC or any of its Affiliates or subcontractors
and/or any unauthorized intrusions into the facilities or secure systems of ALIC
or any of its Affiliates or subcontractors that is reasonably expected to affect
Company Member Information [***] (individually or collectively, “ALIC Security
Breach”), ALIC must immediately (i) notify Company, (ii) estimate the ALIC
Security Breach’s effect on Company, (iii) specify the corrective action to be
taken, and (iv) investigate and determine if an ALIC Security Breach has
occurred. If, based upon ALIC’s investigation, ALIC determines that there has
been an actual ALIC Security Breach, ALIC must promptly notify Company, and must
promptly investigate the scope of the ALIC Security Breach, and must promptly
take corrective action to prevent further ALIC Security Breach. ALIC must, as
soon as is reasonably practicable, make a report to Company including details of
the ALIC Security Breach (including Certificateholder(s)’ identities and the
nature of the information disclosed) and the corrective action that ALIC and the
party who experienced the ALIC Security Breach (the “ALIC Affected Party”) has
taken to prevent further ALIC Security Breach. ALIC and the ALIC Affected Party
must cooperate fully with Company to notify the affected Certificateholder(s) as
to the fact of and the circumstances of the ALIC Security Breach as it affects
each Certificateholder’s particular information if such notice is required by
Applicable Law. Additionally, ALIC and the ALIC Affected Party must cooperate
fully with all governmental authorities having jurisdiction and authority for
investigating an ALIC Security Breach and/or any known or suspected criminal
activity.

 

13.8        HIPAA Agreement. The parties are concurrently entering into a HIPAA
Business Associate Agreement attached as Schedule 13.8.

 

23

 

 

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.

 

Execution Version

 

13.9        Disclosure Concerning this Agreement. The parties recognize that
this Agreement and, potentially, other Transaction Agreements may be required to
be filed by the Company with the Securities and Exchange Commission. In
connection with any such filing, the Company shall provide ALIC with a copy of
any such prepared filing and shall consult with ALIC as to those areas as to
which confidential treatment will be requested, which request shall not be
unreasonable. The Company agrees to keep the Royalty terms of this Agreement
confidential except to the extent disclosure is required by Applicable Law. If
the Company believes that Applicable Law requires such disclosure, it will
consult with ALIC prior to the making of any such disclosure and shall take such
steps as shall be reasonably requested by ALIC to seek confidential treatment, a
protective order or similar treatment with respect to any such disclosure.

 

ARTICLE 14 – Marks, CO-BRANDED WEBSITES, and Licenses

 

14.1        Approval of ALIC Material.

 

(a)          ALIC shall submit to Company for Company’s review and approval in
each instance, prior to publication or use, any artwork, scripts, copy,
advertising, promotional materials, direct mail, press releases, newsletters or
other communications or publicity, including the Program Website, to be
published or distributed to or used by ALIC with respect to the Program marketed
to Company Members [***] that use any Company Marks presently in existence or
hereafter established (collectively, the “ALIC Material”).

 

(b)          Company shall approve or reject the ALIC Material, only with
respect to the use of Company’s Marks, by notifying ALIC within seven (7)
business days following the Company’s receipt of the subject ALIC Material for
review (the “ALIC Material Review Period”). If Company notifies ALIC of changes
required for approval, ALIC shall resubmit the Aetna Material for approval with
the required changes.

 

(c)          ALIC shall be responsible for assuring legal compliance and
obtaining all required regulatory approvals with respect to the ALIC Material.

 

14.2        Approval of Company Material.

 

(a)          Company shall submit to ALIC for ALIC’s review and approval in each
instance, prior to publication or use, any artwork, advertising, promotional
materials, direct mail, press releases, newsletters or other communication or
publicity to be published or distributed by Company with respect to the Program
distributed to Company Members, or that use any ALIC Marks presently in
existence or hereafter established (collectively, the “Company Material”).

 

(b)          The Company Material shall not be used until approved in writing by
ALIC. ALIC shall approve or reject the Company Material or notify Company of any
reasonable changes to be made as a condition to ALIC’s approval of the Company
Material within seven (7) business days following ALIC’s receipt of the subject
Company Material for review (the “Company Material Review Period”). If ALIC
notifies Company of changes required for approval, then Company shall resubmit
the Company Material for approval with the required changes.

 

24

 

 

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.

 

Execution Version

 

14.3        Intellectual Property.

 

(a)          ALIC shall own all right, title, and interest in any Intellectual
Property rights owned by ALIC as of the Effective Date of this Agreement, or
developed by ALIC independently of its activities under this Agreement, and
Company shall own all right, title and interest in any Intellectual Property
rights owned by Company as of the Effective Date of this Agreement, or developed
by Company independently of its activities under this Agreement.

 

(b)          To the extent that either party solely creates or develops any
Intellectual Property in connection with this Agreement, such party shall own
all Intellectual Property rights therein, provided, however, that such party
grants to the other party a non-exclusive license to use such Intellectual
Property solely in connection with such other party's exercise of rights and
fulfillment of obligations under this Agreement and solely during the Term.

 

(c)          In the event that the parties jointly develop or create
Intellectual Property in connection with the Program Agreement (“Jointly
Developed IP”), the parties acknowledge and agree that Jointly Developed IP
shall be co-owned by ALIC and Company without a duty to account to each other,
provided however such Jointly Developed IP shall not include any Program Website
Intellectual Property. Both parties may use the Jointly Developed IP during the
Term, but following the expiration or termination of the Agreement, neither
party shall use the Jointly Developed IP without the written consent of the
other party.

 

14.4        Marks. Except as provided under this Agreement, and except for
nominative fair use as determined by Applicable Law, neither party shall use the
Marks of the other party, or of the other party’s Affiliates, in any manner that
is not authorized in writing (including electronic mail) by the other party,
including in any news release, advertising, circular, stuffer, brochure,
promotional material, Internet domain name, website, electronic mail, metatag or
search engine optimization.

 

(a)          Company Marks. Subject to the limitations contained in this ARTICLE
14, Company hereby grants to ALIC a non-exclusive limited license to use certain
Marks and logos owned by the Company or its Affiliates that are set forth in
Schedule 14.4(a), which may be updated from time to time in writing
(collectively, the “Company Marks”), solely in connection with the Program. Such
license shall be irrevocable as long as this Agreement remains in effect, and
the Company Marks are not misused by ALIC or are used other than as provided
herein (in which event Company shall have the right to revoke the rights
provided for herein). ALIC acknowledges and agrees that the grant of the
foregoing license shall not be construed as the grant of any right, title or
interest in the Company Marks (except the right to use the Company Marks in
connection with the Program) and that the Company Marks are the sole and
exclusive property of the Company. ALIC shall not have the right to sublicense
the Company Marks without the prior written consent of Company in each instance.
ALIC must obtain approval, in each instance, as to the manner by which it uses
the Company Marks. Company represents and warrants that the Company Marks do not
and shall not infringe upon, dilute or misappropriate, as applicable, any
patent, trademark, copyright, trade secret or other intellectual property or
proprietary right of any third party. For the avoidance of doubt, the foregoing
shall not limit ALIC’s right to continue to use the Company’s or its Affiliates’
names in correspondence with Certificateholders following the expiration or
termination of this Agreement as required to continue to service and maintain
Policies and Renewals, as provided in Section 2.1(c)(ii).

 

25

 

 

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.

 

Execution Version

 

(b)          ALIC Marks. Subject to the limitations contained in this ARTICLE
14, ALIC hereby grants to Company a non-exclusive limited license to use certain
Marks and logos owned by ALIC or its Affiliates that are set forth in
Schedule 14.4(b), which may be updated from time to time in writing
(collectively, the “ALIC Marks”), solely in connection with the Program. Such
license shall be irrevocable as long as this Agreement remains in effect, and
the ALIC Marks are not misused by Company or are used other than as provided
herein (in which event ALIC shall have the right to revoke the rights provided
for herein). Company acknowledges and agrees that the grant of the foregoing
license shall not be construed as the grant of any right, title or interest in
the ALIC Marks (except the right to use the ALIC Marks in connection with the
Program) and that the ALIC Marks are the sole and exclusive property of ALIC.
Company shall not have the right to sublicense the ALIC Marks without the prior
written consent of ALIC in each instance. ALIC represents and warrants that the
ALIC Marks do not and shall not infringe upon, dilute or misappropriate, as
applicable, any patent, trademark, copyright, trade secret or other intellectual
property or proprietary right of any third party.

 

14.5        Trademark Disputes. The parties agree that any and all disputes
between the parties with respect to a party’s Marks licensed under this
Agreement (each a “Trademark Dispute”) shall be subject to the escalation
process described in Section 15.1, but shall not be subject to arbitration under
Section 15.2. If no satisfactory resolution to a Trademark Dispute is reached
after completing the steps described in Section 15.1, either party may bring
suit regarding such Trademark Dispute in the state or federal courts situated in
New York, NY. Each party hereby consents to the jurisdiction of any such court
in any such suit, action or proceeding, and waives any objection which it may
have to the laying of the venue of any such suit, action or proceeding in any
such court. Each party irrevocably waives any and all right to trial by jury in
any legal proceeding between the parties relating to a Trademark Dispute.
Notwithstanding the requirement that Trademark Disputes be subject to the
escalation procedures set forth in Section 15.1, this provision shall not limit
either party’s right to obtain any provisional or other remedy, including
specific performance or injunctive relief, from any court of competent
jurisdiction, as may be necessary pending resolution of the Trademark Dispute.

 

ARTICLE 15 - Disputes

 

15.1        Escalation Procedure. Prior to the institution of arbitration
procedures in accordance with Section 15.2, a party shall escalate the matter
for consideration by notifying the other party in writing. The Program Sponsors
for ALIC and the Company shall meet in person or by telephone within five (5)
Business Days of receipt of such notice and attempt in good faith to resolve the
Dispute. If no satisfactory resolution is reached between the Program Sponsors
within ten (10) Business Days of such meeting, the Company shall designate an
executive officer and ALIC shall designate an officer of its Senior Supplemental
Insurance Division to negotiate with respect to the Dispute, and the two senior
officers shall meet in person or by telephone within five (5) Business Days
after the end of such ten (10) Business Day period and attempt in good faith to
resolve the Dispute. If no satisfactory resolution is reached between the
designated senior officers within ten (10) Business Days of such meeting, either
party may elect to resolve the Dispute pursuant to arbitration consistent with
Section 15.2. For avoidance of doubt, any Trademark Dispute shall be disputed in
accordance with Section 14.5 and shall not be subject to arbitration under
Section 15.2.

 

26

 

 

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.

 

Execution Version

 

15.2         Arbitration.

 

(a)          Subject to Sections 14.5 and 15.1, all Disputes shall be settled by
arbitration conducted in New York, NY or such other place as the parties may
agree. If the parties are unable to resolve any Dispute, such Dispute shall be
submitted to mandatory and binding arbitration at the election of either Company
or ALIC (the “Disputing Party”). Except as otherwise provided in this Section
15.2, the arbitration shall be pursuant to the Commercial Arbitration Rules of
the American Arbitration Association (the “AAA”) and the AAA’s Supplementary
Procedure for Large, Complex Disputes. Each of the arbitrators in the panel of
three arbitrators (the “Arbitration Panel”) shall be an attorney licensed to
practice law in the United States for at least fifteen (15) years and
experienced in representing businesses in commercial matters and provided that
no arbitrator shall have represented either party [***] in any matter whatsoever
during the prior ten (10) years. Each party shall select one arbitrator and the
two arbitrators so selected shall select a third, neutral arbitrator.

 

(b)          The arbitration proceedings and all testimony, filings, documents
and information relating to or presented during the arbitration proceedings
shall be deemed to be information subject to the confidentiality provisions of
this Agreement. Subject to Section 15.2(f), the Arbitration Panel will have no
power or authority, under the Commercial Arbitration Rules of the AAA or
otherwise, to relieve the parties from their agreement hereunder to arbitrate or
otherwise to amend or disregard any provision of this Agreement, except as
contemplated in Section 8.5.

 

(c)          Within fifteen (15) days after the closing of the arbitration
hearing, the Arbitration Panel shall prepare and distribute to the parties a
writing setting forth the Arbitration Panel's finding of facts, conclusions of
law and award relating to the Dispute, including the reasons for the giving or
denial of any award. The findings and conclusions and the award, if any, shall
be deemed to be information subject to the confidentiality provisions of this
Agreement. Notwithstanding anything contained in this Section 15.2 to the
contrary, any arbitration proceedings shall be concluded within ninety (90) days
of the commencement thereof.

 

(d)          Any award rendered by the Arbitration Panel will be final,
conclusive and binding upon the parties and any judgment hereon may be entered
and enforced in any court of competent jurisdiction.

 

(e)          Each party will bear the fees, costs and expenses of the arbitrator
which it selected. Each party will bear one-half of all fees, costs and expenses
of the third neutral arbitrator and all fees and expenses of the AAA in
connection with the dispute resolution proceeding. Notwithstanding any law or
AAA rules to the contrary, each party will bear all the fees, costs and expenses
of its own attorneys, experts and witnesses;

 

27

 

 

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.

 

Execution Version

 

provided, however, that in connection with any judicial proceeding to compel
arbitration pursuant to this Agreement or to enforce any award rendered by the
Arbitration Panel, the prevailing party in such a proceeding will be entitled to
recover reasonable attorneys' fees and expenses incurred in connection with such
proceeding, in addition to any other relief to which it may be entitled.

 

(f)          The parties acknowledge and agree that performance of the
obligations under this Agreement necessitates the use of instrumentalities of
interstate commerce.

 

(g)          Notwithstanding the requirement to submit all Disputes within the
scope of Section 15.2 to mandatory and binding arbitration and to follow the
escalation procedures set forth in Section 15.1, this provision shall not limit
either party’s right to obtain any provisional or other remedy, including
specific performance or injunctive relief, from any court of competent
jurisdiction, as may be necessary pending arbitration or other resolution of the
Dispute as contemplated by this Section 15.2, to protect its rights under this
Agreement, including its rights under ARTICLE 8, ARTICLE 10 and ARTICLE 13. The
parties recognize that remedies under law with respect to any breach of this
Agreement may be inadequate and that any party may seek specific performance,
injunctive relief or other equitable relief from a court pursuant to
Section 14.5 or on a provisional basis under this Section 15.2(g) or from an
Arbitration Panel pursuant to this Section 15.2 to prevent or remedy a breach
hereof, including a breach of ARTICLE 8, ARTICLE 10 or ARTICLE 13.

 

ARTICLE 16 - MISCELLANEOUS

 

16.1         Governing Law. All of the rights and duties of the parties arising
from or relating in any way to the subject matter of this Agreement will be
governed, construed, and enforced pursuant to the laws of the State of Delaware,
without regard to Delaware’s rules concerning the conflict of laws.

 

16.2         Disaster Recovery. Each party shall maintain policies and
procedures relevant to contingency and business resumptions plans, disaster
recovery plans and proper risks controls in accordance with good industry
practices. Upon request, each party shall provide the other party with a copy of
such policies and procedures, which shall be treated as confidential in
accordance with ARTICLE 13.

 

16.3         Severability. The final determination by a court, arbitrator or
regulatory authority of competent jurisdiction of the invalidity or
unenforceability of any provision(s) of this Agreement shall in no way impair or
affect the validity or enforceability of any other provision of this Agreement,
all of which shall remain fully effective. In addition, a decision of a
regulator or state agency that state law or regulation does not permit the
operation of the Program in a particular jurisdiction shall in no way impair or
affect the validity or enforceability of this Agreement or any provision hereof
in any other jurisdiction.

 

28

 

 

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.

 

Execution Version

 

16.4         Relationship of the Parties. Neither party is responsible for the
debts and liabilities of the other. Nothing shall be deemed to create any form
of partnership or joint venture between the parties. Neither party shall have
any participation in, by way of management or otherwise, the operations of the
other, other than as provided for in this Agreement, and nothing shall be deemed
to create or recognize any relationship other than that which is expressly
described herein.

 

16.5         Use of Affiliates or Third Parties by ALIC. Any obligations to be
performed by, or rights of, ALIC hereunder, including the issuance or
administration of any Policy may be performed or exercised, as the case may be,
by any Affiliate of ALIC, and ALIC may contract with a third party (including a
third party administrator) to perform any obligations of ALIC hereunder, except
that, without the consent of the Company, all Health Insurance Products under
the Program shall be issued by ALIC or Affiliates thereof. The delegation of
obligations hereunder by ALIC shall not relieve ALIC of its responsibilities and
obligations under this Agreement and the Transaction Agreements.

 

16.6         Force Majeure. No party shall be deemed to be in default of any
provision of this Agreement for any failure in performance resulting from acts
or events beyond the reasonable control of such party (“Force Majeure Events”).
For purposes of this Agreement, such acts shall include acts of God, civil or
military authority, civil disturbance, war, fires, terrorist acts, or other
catastrophes or events beyond the party's reasonable control. In the event of
any Force Majeure Event, the disabled party shall use all reasonable efforts to
meet its obligations as set forth in this Agreement. The disabled party shall
promptly and in writing advise the other party if it is unable to perform due to
a Force Majeure Event, the expected duration of any such inability to perform
and of any developments (or changes therein) that appear likely to affect the
ability of that party to perform any of its obligations hereunder in whole or in
part.

 

16.7         Notices. All notices or other communications given under this
Agreement shall be in writing and shall be deemed given or delivered when
delivered personally or when sent by registered or certified mail postage
prepaid, by prepaid private courier, by overnight courier or by facsimile
transmission with a confirmation copy by first-class mail postage prepaid. Any
such notice shall be sent as follows:

 

29

 

 

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.

 

Execution Version

 

If to ALIC: If to Company: Aetna Senior Supplemental Insurance Steve Leber 800
Crescent Centre Drive Chairman & Co-CEO Franklin, TN  37067 Grandparents.com,
Inc. Attn:  Legal Department 589 Eighth Avenue, 6th Floor   New York, NY 10018  
    Copy to:   Jeff Wasserman, Esq.   Sills Cummis   One Riverfront Plaza  
Newark, NJ 07102

 

16.8         Waiver. No waiver or modification of this Agreement or any
covenant, condition, or limitation herein contained shall be valid unless in
writing and duly executed by all parties. No evidence of any waiver or
modification shall be offered or received in evidence in any proceeding,
arbitration, or litigation between the parties hereto arising out of or
affecting this Agreement, or the rights or obligations of any party hereunder,
unless such waiver or modification is in writing and duly executed as aforesaid.
The provisions of this Section may not be waived except as herein set forth. The
failure to insist upon strict compliance with any of the terms, covenants, or
conditions hereof shall not be deemed a waiver of any such term, covenant, or
condition nor shall any waiver of relinquishment of any right or power
hereunder, at any one or more times, be deemed a waiver or relinquishment of
such right or power at any other time or times.

 

16.9         Entire Agreement. This Agreement, together with all exhibits and
schedules attached hereto, embodies the entire understanding between the parties
regarding the subject matter hereof. All prior or contemporaneous
correspondence, proposals, offers, conversations, or memoranda relating to the
subject matter hereof are superseded by this Agreement and all exhibits and
schedules attached hereto, and are without any further force or effect
whatsoever. No change, alteration, or modification hereof may be made except in
a writing that expressly refers to this Agreement and is signed by both parties.

 

16.10         Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be an original, but all of which together
shall constitute but one and the same instrument.

 

16.11         Captions. The captions contained in this Agreement are for
purposes of organization only and do not constitute a part of this Agreement.

 

16.12         Binding Effect. This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
permitted assigns.

 

30

 

 

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.

 

Execution Version

 

16.13       No Third-Party Beneficiaries. Except as contemplated by ARTICLE 12,
there shall be no third-party beneficiaries to this Agreement, and no third
party has any rights hereunder.

 

16.14       Assignment. Except as provided in Section 16.5, neither this
Agreement nor any rights or obligations hereunder may be assigned by either
party hereto without the prior consent in writing of the other party.

 

(a)          Insurance.

 

(b)          During the Term, the Company agrees to purchase the following
insurance coverage from an authorized insurance company:

 

(i)          comprehensive general liability insurance with limits for bodily
injury and property damage of not less than $3,000,000 in the aggregate and per
occurrence; and

 

(ii)         errors and omissions (professional liability) coverage with limits
of not less than $1,000,000 for each occurrence.

 

(c)          The insurance coverages described in Section 16.15(a) shall not be
reduced or canceled by the Company unless such insurance is replaced by another
qualified insurance carrier without any lapse of coverage. Any changes in
carriers for the coverage specified in Section 16.15(a)(ii) shall include a
retroactive date covering any losses from the Effective Date. Such insurance
shall be primary and noncontributory to any insurance maintained by ALIC.

 

(d)          The Company shall name ALIC as an additional insured on the
coverages described in Section 16.15(a). In addition, ALIC shall be listed as a
party to receive notice of cancellation of any such coverages by the insurance
company. The Company shall provide ALIC with certificates of insurance promptly
upon ALIC’s request.

 

[Signature Page Follows]

 

31

 

 

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.

 

Execution Version

 

IN WITNESS WHEREOF, Company and ALIC have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of Effective Date.

 

AETNA LIFE INSURANCE COMPANY

 

By: /s/ Francis S. Soistman             Name: Francis S. Soistman            
Title: Executive Vice President  

 

AMERICAN CONTINENTAL INSURANCE COMPANY

 

By: /s/ Tyrle S. Wooldridge             Name: Tyrle S. Wooldridge            
Title: President & CEO  

 

CONTINENTAL LIFE INSURANCE COMPANY OF BRENTWOOD, TENNESSEE

 

By: /s/ Tyrle S. Wooldridge             Name: Tyrle S. Wooldridge            
Title: President & CEO  

 

AETNA HEALTH & LIFE INSURANCE COMPANY

 

By: /s/ Steven L. Hendrich             Name: Steven L. Hendrich            
Title: Assistant Vice President  

 

32

 

 

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.

 

Execution Version

 

GRANDPARENTS.COM, INC.

 

 

By: /s/ Steve Leber             Name: Steve Leber             Title: Co-CEO  

  

33

 

 

 

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.

 

Execution Version

 

APPENDIX A

 

Definitions and Construction

 

A.           Definitions. As used in this Agreement, the following terms will
have the following meanings:

 

“AAA” has the meaning set forth in Section 15.2(a).

 

“Affected Party” has the meaning set forth in Section 13.7.

 

“Affiliate” means any entity that, directly or indirectly, majority owns or
controls, is majority owned or controlled by, or is under common majority
ownership or control with, a party to this Agreement.

 

“Agent” means the licensed agents and brokers appointed and authorized by ALIC
to receive leads from the Program in accordance with Section 1.3(c).

 

“Agreement” has the meaning set forth in the preamble.

 

“ALIC” has the meaning set forth in the preamble.

 

“ALIC Affected Party” has the meaning set forth in Section 13.7(b).

 

“ALIC Customer” has the meaning set forth in Section 2.2.

 

“ALIC Customer Documents” has the meaning set forth in Section 2.3.

 

“ALIC Marks” has the meaning set forth in Section 14.4(b).

 

“ALIC Material” has the meaning set forth in Section 14.1(a).

 

“ALIC Program Manager” has the meaning set forth in Section 6.1(a).

 

“ALIC Program Sponsor” has the meaning set forth in Section 6.1(a).

 

“ALIC Security Breach” has the meaning set forth in Section 13.7(b).

 

“ALIC’s Statement” has the meaning set forth in Section 5.2.

 

“Applicable Jurisdictions” has the meaning set forth in Section 2.1(b).

 

“Applicable Law” means any statute, regulation, order, decree or other
requirement of law (including any regulatory actions, orders or requirements)
that is enacted, promulgated, issued or taken by any governmental entity,
including judicial bodies, to the extent applicable to or binding upon a party.

 

A-1

 

 

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.

 

Execution Version

 

“Application Materials” means the insurance policy application, all applicable
coverage rejection and limit selection and sign-off forms, and all other
materials obtained from applicants for Health Insurance Products.

 

“Arbitration Panel” has the meaning set forth in Section 15.2(a).

 

“Arbitration Panel” has the meaning set forth in Section 15.2.

 

“Business Day” means any day other than a Saturday, Sunday or a United States
national holiday.

 

“Certificateholder” means a person who is the named insured under a Policy or a
Renewal, including a named insured under any certificate under a Policy.

 

“Certificateholder Information” means all information regarding a
Certificateholder collected by or on behalf of ALIC or its Affiliates as a
result of the application for or issuance of a Policy.

 

“Claims” has the meaning set forth in Section 12.1.

 

“Collateral” has the meaning set forth in Section 2.1(c)(iii).

 

“Company” has the meaning set forth in the preamble.

 

“Company Affected Party” has the meaning set forth in Section 13.7(a).

 

“Company Marks” has the meaning set forth in Section 14.4(a).

 

“Company Material” has the meaning set forth in Section 14.2(a).

 

“Company Member” means any person who is a member of a website, association or
similar group of the Company or a Company Affiliate.

 

“Company Member Information” has the meaning set forth in Section 3.2(a).

 

“Company Program Manager” has the meaning set forth in Section 6.1(a).

 

“Company Program Sponsor” has the meaning set forth in Section 6.1(a).

 

“Company Security Breach” has the meaning set forth in Section 13.7(a).

 

“Company Website” has the meaning set forth in Section 1.3(b).

 

“Complaint” means a Customer Complaint or a Government Complaint.

 

“Confidential Information” has the meaning set forth in Section 13.1.

 

“Consumer Information” means Certificateholder Information or Company Member
Information, as applicable.

 

A-2

 

 

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.

 

Execution Version

 

“Contract Year” means the twelve-month period between anniversaries of the
Effective Date.

 

“Customer Complaint” has the meaning set forth in Section 4.1.

 

“Dispute” shall mean any legal controversy or claim between Company and ALIC
arising from or in connection with this Agreement or the relationship of the
parties under this Agreement (other than in connection with a party’s licensed
Marks).

 

“Disputing Party” has the meaning set forth in Section 15.2(a).

 

“Effective Date” has the meaning set forth in the preamble.

 

“First Renewal Term” has the meaning set forth in Section 9.1.

 

“Force Majeure Events” has the meaning set forth in Section 16.6.

 

“Government Complaint” has the meaning set forth in Section 4.1.

 

“Health Insurance Products” means the insurance products described in Section
1.2, but only to the extent those products are offered or sold through the
Program.

 

“Indemnified Parties” has the meaning set forth in Section 12.1.

 

“Indemnitor” has the meaning set forth in Section 12.1.

 

“Initial Term” has the meaning set forth in Section 9.1.

 

“Intellectual Property” means all intellectual property rights, whether
registered or unregistered, protected, created or arising under the laws of the
United States of America or any other jurisdiction anywhere in the world,
including (a) patents, patent applications and inventions and discoveries that
may be patentable registrations and applications, (b) design registrations,
unregistered design rights and design application, (c) all copyright
registrations, non-registered copyrights and applications and neighboring
rights, (d) registrations of and applications for corporate names, trade names,
logos, trademarks, service names and service marks, including registration and
applications thereof and any unregistered common law trademarks, (e) all rights
on software (including any associated source code and documentation), all rights
on databases and technology and technology processes and all intellectual
property rights required to operate the information technology, (f) domain
names, (g) all trade secrets and other confidential information (including
know-how, client lists and provider lists) and (h) all other registered or
unregistered intellectual or industrial property rights and equivalent or
similar form of protection.

 

[***]

 

“Jointly-Developed IP” has the meaning set forth in Section 14.3(c).

 

“Marks” means corporate names, trade names, assumed names, trade styles,
trademarks, service marks, designs, logos, slogans, or similar indicators of
identification of origin, whether registered or unregistered, and the goodwill
associated therewith.

 

A-3

 

 

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.

 

Execution Version

 

“Nonpublic Personal Information” has the meaning set forth in Section 13.1(b).

 

“Other Senior Health Products” has the meaning set forth in Section 8.3.

 

“Policy” means any insurance policy issued by ALIC or an ALIC Affiliate under
the Program, including any Renewal thereof, including any certificate issued
thereunder.

 

“Privacy Laws” has the meaning set forth in Section 13.1(b).

 

“Program” means the program to offer and promote the Health Insurance Products
hereunder, including the development and execution of all marketing, sales,
advertising, and promotional activities with respect to the Health Insurance
Products provided under this Agreement.

 

“Program Committee” has the meaning set forth in Section 6.2.

 

“Program Manager” means the ALIC Program Manager or the Company Program Manager,
as such terms are defined in Sections 6.1(a).

 

“Program Materials” means the materials necessary or useful to ALIC’s
administration of the Program (including applications, billing statements,
privacy disclosures and Certificateholder correspondence), as well as printed,
electronic and broadcast matter advertising and promoting of the Program.

 

“Program Sponsor” means the ALIC Program Sponsor or the Company Program Sponsor,
as such terms are defined in Sections 6.1(a).

 

“Program Website” has the meaning set forth in Section 2.1(c)(ii).

 

“Program Website Intellectual Property” has the meaning as set forth in
Section 2.1(c)(ii).

 

“Publicly Available Information” has the meaning set forth in Section 13.1(c).

 

“Renewal” means the first and each subsequent renewal of a Policy (including a
certificate), including a Policy (including a certificate) that is renewed after
the termination of this Agreement, regardless of whether such renewal is or is
not on the same plan or form.

 

“Renewal Term” has the meaning set forth in Section 9.1.

 

“Representatives” has the meaning set forth in Section 13.3(a).

 

“Term” has the meaning set forth in Section 9.1.

 

[***]

 

[***]

 

A-4

 

 

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.

 

Execution Version

 

[***]

 

[***]

 

“Trademark Dispute” has the meaning set forth in Section 14.5.

 

“Transaction Agreements” means this Agreement and the HIPAA Business Associate
Agreement attached hereto as Schedule 13.8.

 

“Underpayment” has the meaning set forth in Section 5.6.

 

B.           Construction. As used in this Agreement, (i) all references to the
plural number shall include the singular number (and vice versa); (ii) all
references to any gender (whether neutral, masculine or feminine) shall include
the other genders; (iii) all references to “herein,” “hereof,” “hereunder,”
“hereinbelow,” “hereinabove” or like words shall refer to this Agreement as a
whole and not to any particular section, subsection or clause contained in this
Agreement; (iv) all references to “include,” or “includes,” or “including” shall
be deemed to be followed by the words “without limitation;” and (v) references
to any law or regulation refer to that law or regulation as amended from time to
time and include any successor law or regulation. References herein to any
document including this Agreement shall be deemed a reference to such document
as it now exists, and as from time to time hereafter the same may be amended.
References herein to a “person” or “persons” shall be deemed to be references to
an individual, corporation, limited liability company, partnership, trust,
unincorporated association, joint venture, joint stock company, or any other
form of entity. Captions of the sections of this Agreement are for convenience
of reference only and are not intended as a summary of such sections and do not
affect, limit, modify or construe the contents thereof.

  

A-5

 

 

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.

 

Execution Version

 

Schedule 1.2

 

HEALTH INSURANCE PRODUCTS

 

Group Medicare Supplement Insurance issued to Company, its Affiliates or to a
Trustee on behalf of Company or its Affiliates.

  

Schedule 1.2

 

 

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.

 

Execution Version

 

Schedule 1.3(a)

 

REPORTING REQUIREMENTS

 

Within forty-five (45) days after the end of each calendar quarter, ALIC will
report to the Company the following results for the quarter and year-to-date by
type of policy:

 

·Responses by telephone, web, mail and Agent [***]

 

·Conversions by telephone, web, mail and Agent [***]

 

·[***]

 

·[***]

 

·[***]

 

·[***]

 

·[***]

 

·[***]

 

·Average speed of answer

 

·Average hold time

 

·Abandonment rate

 

·Average claims processing times

 

·Regulatory complaints received

 

·Customer complaints received

 

·Regulatory complaints resolved

 

·Customer complaints resolved

 

·Program competitiveness including a comparison of rates by state with ALIC’s
five (5) largest competitors as mutually agreed to

  

Schedule 1.3(a)

 

 

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.

 

Execution Version

 

Schedule 5.1

 

ROYALTIES

 

A.           ALIC shall pay the Company Royalties equal to [***].

 

B.           For purposes of the foregoing, [***].

 

C.           ALIC shall pay the Company Royalties [***], in accordance with
Section 5.2 of this Agreement, calculated by [***].

 

D.           For the avoidance of doubt, Royalty payments are subject to
Sections 5.3 and 5.4 of the Agreement.

 

E.           [***]

  

Schedule 5.1

 

 

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.

 

Execution Version

 

Schedule 13.8

 

HIPAA BUSINESS ASSOCIATE AGREEMENT

 

See next page

  

Schedule 13.8

 

 

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.

 

Execution Version

 

Schedule 14.4(a)

 

COMPANY MARKS

 

[tpg47.jpg]

  

Schedule 14.4(a)

 

 

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked

“[***]” and has been filed separately with the Securities and Exchange
Commission

pursuant to a Confidential Treatment Application filed with the Commission.

 

Execution Version

 

Schedule 14.4(b)

 

ALIC MARKS

 

The Aetna logo - Use an ® symbol

 

“ae” Logo 2012 - Use an ® symbol

 

Aetna Life Insurance Company

 

Schedule 14.4(b)

 

